DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/332,135, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
In the instant case, the provisional application does not appear to provide adequate support for:
Claim 1: the channel “width” and “height” as claimed.
Claim 2: wireless interconnects enabling communication within the active layers.
Claim 8: the heat dissipation range from “about 1 W/cm2….”.
Claim 10: communication of power or clock timing.
the examiner assigns all claims a priority date of 5.5.2017 and are not eligible for the benefit of the earlier date of 5.5.2016. 
Note: the replies filed 11.12.2018, 7.25.2019, 2.3.2020, 8.4.2020 and 2.26.2021 did not address the deficiencies noted above.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Note: the replies filed 11.12.2018, 7.25.2019, 2.3.2020, 8.4.2020 and 2.26.2021 did not address this deficiency.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more channels of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Note: Fig. 1 shows one channel 15/7, but not more than one as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Han (of record, US 20080036064 A1) in view of Kuroda et al. (of record, US 20070289772 A1) and Chainer (of record, US 9818726 B2).
Regarding claim 1, Han discloses a three-dimensional integrated circuit, comprising: two or more stacks (210, 230 and 250 or parts thereof) of one (the device itself. Also, Fig. 3) or more active layers (Figs. 2-3); a gas-cooling (“The cooling material may include low-temperature gas and low-temperature liquid such as liquid nitrogen”, emphasis added) layer (213, Fig. 3) separating (partly at least) the two or more stacks (Figs. 2-3), the gas-cooling layer (213) comprising one or more channels 
Han fails to disclose (the channel) having a height of from about 0.1 mm to about 10 mm and a width of from about 0.1 mm to about a total width of the gas-cooling layer, and, and a wireless interconnect between the two or more stacks enabling communication between the two or more stacks.
Kuroda discloses a wireless interconnect between the two or more stacks enabling (MPEP 2111, 2112 and/or 2114) communication between the two or more stacks (Fig. 1, “Accordingly, the three pairs of transmitter and receiver coils 13 and 15 form inductive coupling, thereby enabling communications”).
It would have been obvious to one of ordinary skill in the art to include the wireless communication of Kuroda in the device of Han so as to effectively transmit signals over a plurality of intervening elements (Kuroda, [0013]) and/or so as to eliminate the need (space, cost and/or manufacturing) of including physical interconnects (e.g., TSVs) since the use of conventional materials (wireless communication structures) to perform their known function is prima-facie obvious (MPEP 2144.07).
Chainer discloses (the channel) having a height of from about 0.1 mm (100 µm is 0.1 mm) to about 10 mm and a width of from about 0.1 mm to about a total width of the gas-cooling layer (“…the fluid channels 120 formed therein may have a height of 100 µm providing a 25 µm wall at the top and bottom of each fluid channel 120”. Figs. 1, 3 and 16. The term  “about 0.1 mm” is treated as inclusive of 0.1 mm and the 100 µm height of Chainer is 0.1 mm.  The eight channels 120 of Figs. 1, 3 and 16 at a width of 25 µm each provide a 200 µm width, or 0.2mm, not inclusive of the walls of each channel in Fig. 3, hence, the width of a the total sum of channels in Fig. 3 is at least 0.2mm).

Regarding claim 2, Han/Kuroda/Chainer fails to disclose further comprising wireless interconnects between the one or more active layers enabling communication within the one or more active layers.
However, it would have been obvious to one of ordinary skill in the art to include wireless interconnects between the one active layer of Han (Fig. 3) and enable communication within said one active layer in the device of Han/Kuroda/Chainer so as to effectively transmit signals over a plurality of intervening layers and/or so as to eliminate the need (space, cost and/or manufacturing) of including physical interconnects (e.g., Fig. 3 of Han) since the use of conventional materials (wireless communication structures) to perform their known function is prima-facie obvious (MPEP 2144.07).
Regarding claims 8-9, Han/Kuroda/Chainer discloses (inherently, see below) a heat dissipation of from about 1 W/cm2 to about 250 W/cm2 from each interface between the gas-cooling layer and the one or more active layers, and, wherein (inherently, see below) the gas-cooling layer comprises a pressure drop of from about 0.1 kPa to about 100 kPa.
Since Han/Kuroda/Chainer disclose/suggest all of the positively recited structural limitations of the claimed IC, the examiner presumes that the claimed heat dissipation and pressure drop are inherently met since no additional structure which achieves said limitations is introduced by the claims. See MPEP 2111 and/or 2112.
Alternatively, in the event the claimed properties are not inherently met, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention in the device of Han/Kuroda/Chainer so as to enable effective means for heat dissipation from each stack and active layer and thereby enable effective cooling of a 3D device while preventing pressure induced 
Regarding claim 10, Han/Kuroda/Chainer discloses (Kuroda) wherein the communication comprises at least one of data (Rxdata, Txdata), power, and clock timing (Rxclk, Txclk, Fig. 2 ).
Regarding claim 22, Han/Kuroda fails to disclose  wherein the gas is air.
Chainer discloses wherein the gas is air (“Gas coolants may include, by way of example, air, nitrogen, helium, or mixtures of these and other gases”).
It would have been obvious to one of ordinary skill in the art to include the gas of Chainer in the device of Han/Kuroda so as to effectively cool a stack of devices (Chainer, 2:25-55) and/or because the use of conventional materials (air as a gas coolant) to perform their known function is prima-facie obvious (MPEP 2144.07).
 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Kuroda and Chainer as applied to claim 1 above, and further in view of Kandlikar et al. (of record, Review and Projections of Integrated Cooling Systems for Three-Dimensional Integrated Circuits, Journal of Electronic Packaging, JUNE 2014, Vol. 136).
Regarding claim 2, alternative rejection, Han/Kuroda/Chainer fails to disclose further comprising wireless interconnects between the one or more active layers enabling communication within the one or more active layers.
Kandlikar discloses further comprising wireless interconnects (receivers and transmitters) between the one or more active layers (device layers) enabling (MPEP 2111, 2112 and/or 2114) communication within the one or more active layers (Fig. 9. The shown receivers/transmitters within each stack is presumed to anticipate the claimed features. Alternatively, it would have been obvious to 
it would have been obvious to one of ordinary skill in the art to include wireless interconnects and communication disclosed/suggested by Kandlikar in the device of Han/Kuroda/Chainer so as to effectively transmit signals over a plurality of intervening layers and/or so as to eliminate the need (space, cost and/or manufacturing) of including physical interconnects (e.g., Fig. 3 of Han) since the use of conventional materials (wireless communication structures) to perform their known function is prima-facie obvious (MPEP 2144.07).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Kuroda and Chainer as applied to claim 1 above, and further in view of Lorenzini-Gutierrez et al. (of record, hereinafter “Daniel”, Variable Fin Density Flow Channels for Effective Cooling and Mitigation of Temperature Nonuniformity in Three-Dimensional Integrated Circuits, Journal of Electronic Packaging, JUNE 2014, Vol. 136).
Regarding claim 21, Han/Kuroda/Chainer fails to disclose wherein the one or more enhancement features comprise fins of variable density to reduce temperature non-uniformity.
Daniel discloses wherein the one or more enhancement features comprise fins of variable density to reduce temperature non-uniformity (Title).
It would have been obvious to one of ordinary skill in the art to include one or more enhancement features as claimed in Han/Kuroda/Chainer in view of Daniel so as to enable means for effectively cooling a 3D device and provide means for flowing a material thru a cooling layer.

Claims 1, 8-10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chainer (of record, US 9818726 B2) in view of Kuroda et al. (of record, US 20070289772 A1) and Lorenzini-Gutierrez et al. (of record, hereinafter “Daniel”, Variable Fin Density Flow Channels for Effective Cooling and Mitigation of Temperature Nonuniformity in Three-Dimensional Integrated Circuits, Journal of Electronic Packaging, JUNE 2014, Vol. 136).
Regarding claim 1, Chainer discloses a three-dimensional integrated circuit, comprising: two or more stacks (two stacks: 104 and 108) of one or more active layers (inherent per ”The various dies in the stack may be, by way of example, microprocessors (CPUs), graphics accelerators (GPUs), field programmable logic arrays (FPGAs), memory such as dynamic random access memory (DRAM) or magnetoresistive random access memory (MRAM), application specific integrated circuits (ASICs), etc.”); a gas-cooling layer (106, “Gas coolants may include, by way of example, air, nitrogen, helium, or mixtures of these and other gases”) separating the two or more stacks (e.g. Fig. 2), the gas-cooling layer comprising one or more channels (120, Fig. 3) having a height of from about 0.1 mm (100 µm is 0.1 mm) to about 10 mm and a width of from about 0.1 mm to about a total width of the gas-cooling layer  (“…the fluid channels 120 formed therein may have a height of 100 µm providing a 25 µm wall at the top and bottom of each fluid channel 120”. Figs. 1, 3 and 16. The term  “about 0.1 mm” is treated as inclusive of 0.1 mm and the 100 µm height of Chainer is 0.1 mm.  The eight channels 120 of Figs. 1, 3 and 16 at a width of 25 µm each provide a 200 µm width, or 0.2mm, not inclusive of the walls of each channel in Fig. 3, hence, the width of a the total sum of channels in Fig. 3 is at least 0.2mm).
Chainer fails to disclose one or more enhancement features within the one or more channels, and, a wireless interconnect between the two or more stacks enabling communication between the two or more stacks.
Kuroda discloses a wireless interconnect between the two or more stacks enabling (MPEP 2111, 2112 and/or 2114) communication between the two or more stacks (Fig. 1, “Accordingly, the three pairs of transmitter and receiver coils 13 and 15 form inductive coupling, thereby enabling communications”).

Daniel discloses one or more enhancement features within the one or more channels (Title).
It would have been obvious to one of ordinary skill in the art to include one or more enhancement features as claimed in Chainer/Kuroda in view of Daniel so as to enable means for effectively cooling a 3D device and provide means for flowing a material thru a cooling layer.
Regarding claims 8-9, Chainer/Kuroda/Daniel discloses (inherently, see below) a heat dissipation of from about 1 W/cm2 to about 250 W/cm2 from each interface between the gas-cooling layer and the one or more active layers, and, wherein (inherently, see below) the gas-cooling layer comprises a pressure drop of from about 0.1 kPa to about 100 kPa.
Since Chainer/Kuroda/Daniel disclose/suggest all of the positively recited structural limitations of the claimed IC, the examiner presumes that the claimed heat dissipation and pressure drop are inherently met since no additional structure which achieves said limitations is introduced by the claims. See MPEP 2111 and/or 2112.
Alternatively, in the event the claimed properties are not inherently met, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention in the device of Chainer/Kuroda/Daniel so as to enable effective means for heat dissipation from each stack and active layer and thereby enable effective cooling of a 3D device while preventing pressure induced damage/defects since one of ordinary skill in the art would recognize cooling efficiency, heat dissipation and pressure as result effective variables per MPEP 2144.05.
Regarding claim 10, Chainer/Kuroda/Daniel discloses (Kuroda) wherein the communication comprises at least one of data (Rxdata, Txdata), power, and clock timing (Rxclk, Txclk, Fig. 2 ).
Regarding claim 21, Chainer/Kuroda/Daniel discloses (Daniel) wherein the one or more enhancement features comprise fins of variable density to reduce temperature non-uniformity (Title).
Regarding claim 22, Chainer/Kuroda/Daniel discloses (Chainer) wherein the gas is air (“Gas coolants may include, by way of example, air, nitrogen, helium, or mixtures of these and other gases”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chainer in view of Kuroda and Daniel as applied to claim 1 above, and further in view of Kandlikar et al. (of record, Review and Projections of Integrated Cooling Systems for Three-Dimensional Integrated Circuits, Journal of Electronic Packaging, JUNE 2014, Vol. 136).
Regarding claim 2, Chainer/Kuroda/Daniel fails to disclose further comprising wireless interconnects between the one or more active layers enabling communication within the one or more active layers.
Kandlikar discloses further comprising wireless interconnects (receivers and transmitters) between the one or more active layers (device layers) enabling (MPEP 2111, 2112 and/or 2114) communication within the one or more active layers (Fig. 9. The shown receivers/transmitters within each stack is presumed to anticipate the claimed features. Alternatively, it would have been obvious to one of ordinary skill in the art to arrive at the claimed arrangements so as to enable wireless communications across all components of a 3D device).
it would have been obvious to one of ordinary skill in the art to include wireless interconnects and communication disclosed/suggested by Kandlikar in the device of Chainer/Kuroda/Daniel so as to effectively transmit signals over a plurality of intervening layers and/or so as to eliminate the need (space, cost and/or manufacturing) of including physical interconnects since the use of conventional .

Response to Arguments
Applicant's arguments filed 2.26.2021 have been fully considered but they are not persuasive.
The applicant alleges:

    PNG
    media_image1.png
    212
    651
    media_image1.png
    Greyscale

This is not persuasive because (1) applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references, (2) “arguments of counsel cannot take the place of factually supported objective evidence” (MPEP 2145) wherein said factually objective evidence has not been provided, (3) in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), (4) in response to applicant's argument that the examiner's conclusion of In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971), and, (5) in this case, (a) “enhancement features” of claim 1 are a broad term wherein the winding patter of Fig. 4 of Han meets said term, (b) Chainer is relied upon for the dimensions of the channels not disclosed by Han, wherein, it would have been obvious to one of ordinary skill in the art to include the arrangement Chainer in the device of Han/Kuroda so as to effectively cool a stack of devices (Chainer, 2:25-55) and wherein, the applicant has not addressed the combination rationale. Therefore, the rejection is maintained.

The applicant alleges:

    PNG
    media_image2.png
    75
    687
    media_image2.png
    Greyscale

This is not persuasive because in response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).

Finally, (1)  an alternate rejection of claims under Chainer/Kuroda/Daniel is provided and (2) the 35 USC 112 rejections of the previous Office Action are overcome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Andres Munoz/
Primary Examiner, Art Unit 2894